 I
 2
 3
 4
 5                                                               CLERK US DISTRICT COURT
                                                           , SOUTHERN DIStRICT OF CALIFOR~llA
 6                                                           B_Y     (UIJl            DEPUTY


 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Arthur Lee Smart,                                Case No.: I 7-cv-1454-AJB-BGS
12                                       Plaintiff,
                                                      ORDER:
13   v.                                               (1) ADOPTING THE REPORT AND
     E. Ortiz, et al.,                                RECOMMENDATION (Doc. No. 29);
14
15                                     Defendants.    (2) GRANTING DEFENDANTS'
                                                      MOTION TO DISMISS (Doc. No. 18);
16
                                                      and
17
                                                      (3) DISMISSING PLAINTIFF'S
18
                                                      COMPLAINT (Doc. No.1).
19
20         Before the Court is Magistrate Judge Skomal' s report and recommendation ("R&R")
21   on Defendants' motion to dismiss Plaintiffs complaint. The R&R recommends the Court
22   grant the dismissal motion and dismiss Plaintiffs complaint. (Doc. No. 29.) For the reasons
23   stated herein, the Court ADOPTS the R&R's holdings, GRANTS Defendants' dismissal
24   motion, and DISMISSES Plaintiffs complaint without leave to amend.
25                                I.       LEGAL STANDARDS
26         "The court shall make a de novo determination of those portions of the [report and
27   recommendation] to which objection is made." 28 U.S.C. § 636(b)(I). The "statute makes
28   it clear that the district judge must review the magistrate judge's findings and


                                                                                     l 7-cv-1454-AJB-BGS
 1 recommendations de novo if objection is made, but not otherwise." United States v. Reyna-
 2   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane) (emphasis in original); see Schmidt
 3   v. Johnstone, 263 F. Supp. 2d 1219, 1225-26 & n. 5 (D. Ariz. 2003) (applying Reyna-
 4   Tapia to habeas review).
 5                                     II.      BACKGROUND
 6          Plaintiff brings this lawsuit complaining of: (1) a due process violation stemming
 7   from a disciplinary hearing in which he neither received timely notice of nor was able to
 8   call witnesses; and (2) an Eighth Amendment violation for cruel and unusual punishment
 9   resulting from said hearing. (Doc. No. 1 at 5-8.) Essentially, Plaintiff alleges that during
10   an inmate search, an officer found marijuana, asked Plaintiff if it was his, Plaintiff
11   responded it was not, but the officer wrote him up anyways. (Id. at 5.) Another officer, A.
12   Silva, gave Plaintiff a Rules Violation Report, or RVR, to sign to indicate he wanted a
13   delayed hearing and review by a prosecutor. (Id. at 5-6.) Plaintiff signed it, but later noticed
14   that the RVR was not his. (Id. at 6.) Plaintiff was unable to obtain a copy of his RVR before
15   his hearing, which he explained at the hearing. (Id. at 6, 9.) Despite this, the hearing
16   continued, and Plaintiff was unable to call any witnesses-such as other inmates in the
17 room when the marijuana was found-and was found guilty of marijuana possession.
18   (Id. at 7, 9.) As a result, Plaintiff was given numerous repercussions, including a loss of
19   visits for one year, nine months in segregated housing, inability to participate in
20   rehabilitation, employment, and recreated, and an inmate level change from Level III to
21   Level IV. (Id. at 9-11.)
22                                       III.   DISCUSSION
23          Defendants moved to dismiss on two grounds: (1) res judicata; and (2) failure to
24   state a claim. The R&R analyzes both arguments and recommends this Court grant
25   dismissal on both grounds. For the reasons stated below, the Court agrees.
26         A.     Res Judicata
27         Defendants argue that Plaintiffs due process claim is procedurally barred through
28   res judicata as Plaintiff raised the same claim in his state court habeas proceedings. Plaintiff
                                                    2

                                                                                   l 7-cv-1454-AJB-BGS
 1 concedes as much, arguing that although he did raise the issue in state court, he did not
 2   receive a full and fair hearing. The R&R finds that Plaintiffs claim is precluded as it meets
 3   the three requirements. (Doc. No. 29 at 6.) "[C]laim preclusion arises if a second suit
 4   involves: (1) the same cause of action (2) between the same parties or parties in privity
 5   with them (3) after a final judgment on the merits of the first suit." DKN Holdings LLC v.
 6 Faerber, 61 Cal. 4th 813, 824 (2015). In his objection, Plaintiff does not dispute the first
 7 two prongs, only taking issue with the final one. (Doc. No. 35 at 10.) Thus, the Court will
 8   only discuss the final prong, and finds that the first two prongs are well reasoned.
 9         Regarding the third prong, Plaintiff claims that although the state courts reached a
10   final decision on the merits of his claim, he never received a full and fair hearing on his
11   claims. (Id. at 10.) Looking to the Ninth Circuit, the R&R notes that "reasoned denials of
12   California habeas petitions ... do have a claim preclusive effect." (Doc. No. 29 at 10 (citing
13   Gonzalez v. Cal. Dep't ofCorrs., 739 F.3d 1226, 1230 (9th Cir. 2014)).) The R&R states
14   that each decision the California courts reached "recognized [Plaintiffs] challenge based
15   on lack of timely notice, i.e. did not receive his RVR before the hearing, and den[ied]
16   relief." (Doc. No. 29 at 10.) The Superior Court indeed twice rejected Plaintiffs claims
17   around being unable to call witnesses. (Id. at 10-11.) The R&R, in its analysis, states that
18   "Plaintiff appears to be arguing that because he did not receive an evidentiary hearing in
19   the state court proceedings, his Due Process claim is not precluded." (Id. at 11.) The R&R
20   concludes by stating Plaintiff did not provide any supporting case law that an evidentiary
21   hearing is required, and further, the Ninth Circuit-in two recent decisions-fails to
22   suggest anything to the contrary. (Id.) Thus, the R&R finds that this prong is satisfied, and
23   along with the other two, concludes that Plaintiffs claim is barred.
24         In his objection, Plaintiff argues that his due process rights were violated because he
25   was not given notice before the hearing and because he was unable to call witnesses during
26   the hearing. (Doc. No. 35 at 11-12.) Plaintiff correctly relies on a Supreme Court case to
27   support his claim that notice must be provided at least 24 hours before a disciplinary
28   hearing. (Id. at 11 (citing to Wolffv. McDonnell, 418 U.S. 539, 564 (1974)).) However,
                                                   3

                                                                                  l 7-cv-1454-AJB-BGS
 1 this belies the fact that the state court has already considered this argument, and thus, the
 2 Court today is precluded from revisiting it.
 3         As to his inability to call witnesses, Plaintiff incorrectly relies on another Supreme
 4 Court case, which purports to hold that due process dictates a person be able to present a
 5   full defense, including testimony of witnesses. (Id. at 12 (citing to Kremer v. Chemical
 6   Construction Corp., 456 U.S. 461, 483 (1982)).) However, preceding the section Plaintiff
 7   quotes, the Court states "[u]nder New York law, a claim of employment discrimination
 8 requires the NYHRD to investigate whether there is 'probable cause' to believe that the
 9   complaint is true. Before this determination of probable cause is made, the claimant is
10   entitled ... "to said defense, including witness testimony. Kremer, 461 U.S. at 483. Clearly,
11   Plaintiffs case is distinguishable as this case involves constitutional rights and not
12   employment law, and the Court is applying California law rather than New York law.
13         Plaintiff failed to rebut the R&R's finding that he was entitled, under the
14   Constitution, to an evidentiary hearing. Finding that R&R' s conclusion that Plaintiffs due
15   process claim is precluded under California claim preclusion well-reasoned and thorough,
16 the Court ADOPTS it. Accordingly, the Court DISMISSES Plaintiffs due process claim. 1
17         B.     Eighth Amendment Claim
18         Plaintiff alleges that consequences of his disciplinary hearing violated the Eighth
19 Amendment as cruel and unusual punishment. To show an Eighth Amendment violation
20   based on conditions of confinement, both an objective and subjective prong must be
21   proven.Fosterv. Runnels, 554 F.3d 807, 812 (9th Cir. 2009);Farmerv. Brennan, 511 U.S.
22   825, 832 (1994). The R&R finds that under the objective prong, none of the restrictions
23   Plaintiff complains of"rise to the level of a denial of these 'the minimal civilized measure
24   of life's necessities."' (Doc. No. 29 at 18 (quoting Rhodes v. Chapman, 452 U.S. 337, 347
25
26   1
     Although the R&R also discusses Plaintiffs due process claim under Fed. R. Civ. P.
27 12b(6) as well, and recommends dismissing it for failure to state a claim, the Court declines
   to discuss it here as Plaintiff only objects to the R&R's analysis surrounding claim
28 preclusion. (Doc. No. 29at14-17.)
                                                  4

                                                                                 I 7-cv-I 454-AJB-BGS
 1 ( 1981)). ) The types of items deemed necessary to life's necessities include "adequate food,
 2   clothing, shelter, and medical care" as well as safety. (Id. (quoting Farmer v. Brennan, 511
 3   U.S. 825, 832 (1994)).) The Court agrees that this prong is met.
 4          As to the subjective prong, an inmate must show that the official was acting with
 5   deliberate indifference, that is, the official both knew of a risk of substantial harm to the
 6   inmate's health or safety and knowingly disregarded it. Thomas v. Ponder, 611 F.3d 1144,
 7   1150 (9th Cir. 2010). The R&R states that Plaintiff failed to allege any such knowledge in
 8   his complaint. (Doc. No. 29 at 18.) The R&R concludes that "[t]here are simply no
 9   allegations in the complaint that any Defendant was aware of any serious harm to Plaintiffs
10   health or safety." (Id. at 19.)
11          Plaintiff objects, stating that Defendants "deliberately denied or delay[ ed] an inmate
12   medical treatment," and thus alleges that Defendants deprived him by being deliberately
13   indifferent to his medical needs. (Doc. No. 35 at 14.) While Plaintiff is correct that such
14   knowledge and deprivation of treatment would be considered deliberate indifference, he
15   did not raise a deliberate indifference to medical needs claim in his complaint and there are
16   no supporting allegations as such. (Doc. No. 1 at 9-11.) Plaintiff goes on to state the guards
17   interfered with his legal material causing a mental break, resulting in Plaintiff not eating
18   and losing 60 pounds. (Doc. No. 35 at 15.) Again, there is no support for such contentions
19   in the complaint.
20          The Court finds the R&R's conclusions that Plaintiff failed to state an Eighth
21   Amendment claim well-reasoned and thorough. Thus, the Court ADOPTS the R&R's
22   conclusions and DISMISSES Plaintiffs cruel and unusual punishment claim.
23         Ill
24         Ill
25         Ill
26         Ill
27         Ill
28         Ill
                                                   5

                                                                                  l 7-cv-1454-AJB-BGS
 1                                     IV.   CONCLUSION
 2           Because Plaintiff both cannot overcome claim preclusion for his due process claim
 3   and fails to state a claim under the Eighth Amendment, the Court ADOPTS the reasoning
 4   of the R&R, (Doc. No. 29), GRANTS Defendants' motion to dismiss, (Doc. No. 18), and
 5   DISMISSES Plaintiffs complaint, (Doc. No. 1). The Court Clerk is instructed to close the
 6   case.
 7           IT IS SO ORDERED.
 8


10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6

                                                                              l 7-cv-1454-AJB-BGS
